Title: To John Adams from John Quincy Adams, 3 November 1804
From: Adams, John Quincy
To: Adams, John



Dear Sir
Washington 3. Novr: 1804.

I wrote you a few lines from New-York, enclosing a copy of Commodore Morris’s Defence, for Mr: Shaw—The day after which I left that City and came on multum jactatus mare et terris—to Philadelphia in the Land Stage, and thence to Baltimore by the way of Newcastle and Frenchtown; chiefly by water—a mode of conveyance to me much more agreeable than that of a Stage Coach over the chaotic roads on this side of Philadelphia—I arrived here last Monday—the 29th.—the very day upon which I had fixed for my arrival, before I left Quincy—I should have preceded my reckoning by one day, but for a very long passage of 36 hours from French-town to Baltimore, a distance which seldom calls for more than an eight or ten hours sail—A smooth Sea, and a fair Sky, made however some compensation for the want of wind, and made the length of the voyage only tedious—I found my wife and children well—and all the family with whom we reside, also in good health—But from the State of New-York to that of Virginia inclusive, they have had in all the interior Country a Season uncommonly sickly—I pass’d a couple of hours at Philadelphia with Dr: Rush whose accounts were truly melancholy—The mortality has not been in any proportion to the universality of disease, but from the concurrent testimony of every body I have seen, possessing the means of information, the harvests have very considerably suffered, by the want of people to get them in—
As I arrived soon after the middle of the day at Philadelphia, I stop’d there, only one Night—when at the earnest invitation of my brother’s friends Mr: and Mrs: Rutter, I took the bed in their house, which he formerly occupied—They appear very much to regret his loss, and speak of him with the most cordial affection.—I called at Dennie’s lodgings, and also at the Office where the Port-Folio is published, but did not find him at either—I likewise left a letter from my brother for Mr: Ewing, at that Gentleman’s Office, but did not see him.
Since my arrival here, I have called upon the President, who had some conversation with me respecting the conduct of the British frigates on our Coast, during the course of the last Summer, and respecting, the trade of arms and Ammunition principally carried on from New-York to St: Domingo—He said nothing relative to the controversies with Spain, or to the murmurs of Louisiana.
As to the British frigates, there is no official information of that disapprobation by the British Government, upon the conduct of their Officers, which has been announced in the newspapers—Nor does it appear that the Captain of the Cambrian and Leander, or either of them have been recalled—But they have not given any recent cause of complaint; and by the letters from Mr: Monroe, the Ministry give him perfect satisfaction upon every representation made by him on the subject—The conduct of their Ships and Officers in the European Seas, is also generally such as is satisfactory to him—The disposition of the present Ministry, is also very amicable—
The trade from New-York to St: Domingo, is a subject of grievous complaint to the French Minister, who peremptorily demands that our Government should interfere to suppress it—The Blacks give such excessive prices for arms and ammunition, that several merchants in New-York have fitted out, and are still fitting out vessels to send them these Articles; in some instances they have armed the ships, in force sufficient to force their way through, in case of attack by the french privateers—Mr: Jefferson thinks, that on the return of any of these armed vessels, if they should have fought with a french privateer and killed one of her men, our Judges ought to hang every man on board the American Vessel, for Murder—He draws his inference from the Common Law Principle, that homicide committed in support of an unlawful Act is Murder—But common Law Rules should not be applied to the objects which essentially belong to the Laws of Nations—I questioned the accuracy of his argument, but asked him why the Government had not interfered, to prevent the arming of these vessels at New-York—He said the Law would not bear them out in such interference, though he admitted it had been done, at an early period of the late War—This he first said was by virtue of a temporary Law; but afterwards recollecting himself, said it had been done, without a Law, and submitted to—But that had it been contested the authority of the Government could not have been supported for the measure—Hence I conclude we shall have a Law for such an authority at the approaching Session.
I have seen General Wilkinson, who has taken a house here to reside during the Session—I imagine he waits for an Answer from you to his letter—His power to prescribe roundheads to his Officers, is denied at the War-Office, and therefore the Court-Martial on Major Butler hangs heavily upon him—Colonel Burrows is also here, and as I hear has fully and honourably settled his Accounts—But his health is very low.
I am, Dear Sir, ever affectionately and dutifully your’s.
